Citation Nr: 1814570	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for transitional cell carcinoma of the bladder, and if so, whether the claim should be granted.

ORDER

New and material evidence has been presented, and the claim for service connection for transitional cell carcinoma of the bladder is reopened.

Service connection for transitional cell carcinoma of the bladder is granted.


FINDINGS OF FACT

1. The evidence associated with the claims file following the October 2010 denial of the Veteran's claim for service connection for transitional cell carcinoma of the bladder is new and material evidence.

2.  Transitional cell carcinoma of the bladder is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for transitional cell carcinoma of the bladder. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. Resolving all doubt in the Veteran's favor, the criteria for direct service connection for transitional cell carcinoma of the bladder have been met. 38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1965 to September 1967, to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in October 2017.  A transcript of that hearing has been associated with the Veteran's claim file

The Veteran contends that he was diagnosed with transitional cell carcinoma of the bladder as a result of his exposure to the herbicide Agent Orange while in service.



1.   New and Material Evidence

An October 2010 rating decision denied the Veteran's claim of service connection for transitional cell carcinoma of the bladder.  At that time, the record showed that the Veteran had a diagnosis of transitional cell carcinoma of the bladder, but there was no evidence establishing a nexus between his transitional cell carcinoma of the bladder and service.  The Veteran was notified of the denial, but did not perfect an appeal, and the October 2010 rating decision became final.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In March 2012, the Veteran filed to reopen his claim for service connection for transitional cell carcinoma of the bladder.  As mentioned above, the RO, in an August 2012 rating decision, denied service connection for transitional cell carcinoma of the bladder (bladder cancer), finding that the evidence submitted was not new and material.   

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final October 2010 rating decision includes VA and private treatment records and examinations, including in particular a November 2013 letter from the Veteran's private treatment provider, in which the Veteran's physician indicated that his transitional cell carcinoma of the bladder is most likely caused by exposure to Agent Orange during service.  This opinion constitutes new and material evidence as no evidence establishing a relationship between the Veteran's transitional cell carcinoma of the bladder and service was present at the time of the October 2010 rating decision. The new evidence thus relates to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that the threshold for reopening the claim has been met, and the claim for service connection for transitional cell carcinoma of the bladder is reopened.

 2.  Service Connection 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be proven by presumption.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309 (e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

In this case, the Veteran contends that his transitional cell carcinoma of the bladder was caused by exposure to an herbicide, specifically Agent Orange, during his active duty service in Vietnam.

As it relates to the first element of presumptive service connection for a disease associated with herbicide exposure (service in the Republic of Vietnam), a review of the Veteran's DD 214 indicates the Veteran served in Vietnam on active duty from September 1965 to September 1967, and earned the following medals, amongst others: Vietnam Service Medal, Vietnam Campaign Medal, and two Overseas Service Bars.  Based on the record in this case, the Board concedes the Veteran was exposed to Agent Orange.  

However, as it relates to the second element of presumptive service connection (that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e)), transitional cell carcinoma of the bladder is not among the diseases subject to presumptive service connection based on exposure to herbicides under current law.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2017).  Thus, presumptive service connection for transitional cell carcinoma of the bladder on the basis of herbicide exposure is not warranted here.

Although service connection cannot be granted for transitional cell carcinoma of the bladder on a presumptive basis for exposure to Agent Orange, this does not preclude the Veteran from establishing service connection on a direct basis.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, service connection on a direct basis will be examined.  

Service treatment records are silent as to any complaint, symptoms, or diagnosis of transitional cell carcinoma of the bladder, or any other bladder disorders.

Post service, the Veteran obtained medical care with private providers.  Treatment records from those providers, from 1975 to 1999, are associated with the Veteran's claims file.  A January 1998 record reflects the Veteran  reported a history of 2 episodes of total painless hematuria (blood in urine) the previous week, with no difficulty voiding, no nausea, and no abdominal pain. It was recommended the Veteran see a urologist. A December 1998 record reflects the Veteran underwent bladder cancer (transitional carcinoma) removal surgery.  Additional records reflect the Veteran follows up every six months for a cystoscopy.

In November 2007, the Veteran underwent a VA examination.  The examiner opined that Agent Orange is not established as a cause of transitional cell carcinoma of the bladder.

In July 2011, the Veteran was seen by his private treatment provider who opined that it is difficult to ascribe a precise cause for his bladder cancer; however, the Veteran's history strongly suggests a possible role for Agent Orange.  He had documented exposure in Vietnam; he never smoked cigarettes; and, he has no other history of exposure to known bladder carcinogens.

In November 2013, the Veteran's private treatment provider at Gorge Urology submitted a letter to the Veteran providing information about his bladder cancer:  

On December 24, 1998 you were found to have "papillary transitional cell carcinoma grade II/III of the urinary bladder."  Your exposure to Agent Orange during the Vietnam conflict appears to be the most likely cause of your bladder cancer, as you do not present with other risk factors.

In February 2014, the Veteran underwent a VA examination, and the examiner opined that it is less likely than not that the Veteran's bladder cancer was incurred in or caused by service.  As rationale, the examiner stated only that bladder cancer is not currently an Agent Orange presumptive condition.  The examiner stated that she had reviewed the medical evidence but "disagreed with the urologist's opinion that in the absence of identifiable risk factors, the Veteran's cancer is causally related to agent orange exposure.  There is no medical evidence to support that contention." She further stated, however, that she was unable to identify any clear risk factors or chemical exposures that might have contributed to the Veteran's development of bladder cancer.  

In October 2017, the Veteran submitted an article entitled "Veterans and Agent Orange," Update 2014, written by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Tenth Biennial Update), and published by the National Academies of Science, Engineering and Medicine.  It appears the committee looked to see if there was a nexus between bladder cancer and herbicide exposure in Vietnam.  It was noted in the article that "on the basis of the evidence reviewed here and in previous VAO reports, the committee concludes that there is limited or suggestive evidence of an association between exposure to the COIs and bladder cancer."

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In particular, the Board looks to the statements from the Veteran's private treating physician and urologist in July 2011 and November 2013, both of which indicate that the Veteran's transitional cell carcinoma of the bladder is likely related to his exposure to Agent Orange in service.  As such, and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connection claim for transitional cell carcinoma of the bladder is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: Disabled American Veterans



Department of Veterans Affairs


